Citation Nr: 0903121	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  07-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether entitlement reduction based on the grant of waiver of 
recovery of overpayment of Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, of the United 
States Code, is appropriate.  


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1968 to 
August 1972.  The veteran has been found permanently and 
totally disabled due to service-connected disabilities.  The 
appellant is the veteran's son.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board received additional argument and evidence from the 
appellant since the issuance of the October 2006 Statement of 
the Case, which was not accompanied by a waiver of the 
appellant's right to initial RO consideration.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2008).  However, as the additional 
argument is essentially duplicative of statements already 
contained in the record and the additional evidence is not 
relevant to the current appeal, there is no prejudice to the 
veteran in proceeding with appellate review.        


FINDINGS OF FACT

1.  The appellant's debt of $5334.84 was fully waived and was 
not recovered.  

2.  The charge against entitlement was at the appropriate 
rate for the elapsed period covered by the overpayment.  


CONCLUSION OF LAW

Entitlement reduction based on the grant of waiver of 
recovery of overpayment of DEA benefits under Chapter 35, 
Title 38, of the United States Code, is appropriate.  
38 C.F.R. §§ 1.967, 21.3045 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  

In the present case, the Board notes that no VCAA notice was 
sent to the appellant with respect to the issue on appeal.  
Nevertheless, the VCAA is not applicable to cases in which 
the law, and not the factual evidence, is dispositive.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  As 
this case concerns a legal determination pertaining to 
entitlement charges under VA regulations, the provisions of 
the VCAA are not applicable.  Therefore, while the record 
before the Board does not reflect that the appellant was 
specifically notified of the provisions of the VCAA, such 
notice is not required under governing law.  Accordingly, the 
Board therefore finds that no further action is necessary 
under the VCAA at this time, and that the case is ready for 
appellate review.  

Notwithstanding the above, the Board notes that the RO 
provided the appellant with the October 2006 Statement of the 
Case (SOC), which included discussion of the facts of the 
claim, pertinent laws and regulations, notification of the 
basis of the decision, and a summary of the evidence 
considered to reach the decision.  Although there has clearly 
been some confusion on the appellant's part regarding the 
parameters of the full grant of a waiver of his educational 
debt, it is clear that the RO has on numerous occasions 
attempted to explain the basis for entitlement charges to the 
appellant.  In consideration of the foregoing, the Board will 
proceed with appellate review.    

Analysis

By way of background, the Board notes that the appellant was 
determined to be qualified for DEA benefits in a July 2005 
decision and was paid benefits at the full time rate from 
August 24, 2004 through March 31, 2005.  However, the 
appellant did not choose an election date within the 
requisite time period and his award of benefits was 
terminated effective August 24, 2004 and reestablished 
effective March 14, 2005, the date of his father's (i.e., the 
veteran's) rating.  This action created an overpayment of 
$5334.84.  In response, the appellant explained that he 
believed that he had provided all of the information 
required, to include an official transcript and his birth 
certificate, and did not elect an eligibility date due to 
misunderstanding and miscommunication between him and VA.  In 
October 2006, the Committee on Waivers and Compromises at the 
RO considered the appellant's explanation, applied the 
elements of equity and good conscience to the facts 
presented, and granted a full waiver of his debt.  The RO 
also charged the appellant's entitlement at that time.       

Educational assistance is available to a child of a veteran 
who has a total disability permanent in nature resulting from 
a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2008).  Educational assistance may not exceed a 
period of 45 months, or the equivalent in part-time training, 
unless it is determined that a longer period is required for 
special restorative training under the circumstances outlined 
in 38 C.F.R § 21.3300(c) or except as specified in 38 C.F.R. 
§ 21.3044(c).         

The Board notes that VA will make charges against an eligible 
person's entitlement only when required by 38 C.F.R. 
§ 21.3045.  Charges for institutional training will be based 
upon the principle that an eligible person who trains full 
time for 1 day should be charged 1 day of entitlement.  
38 C.F.R. § 21.3045 (2008).  

VA will make a charge against entitlement for an overpayment 
only if the overpayment is discharged in bankruptcy, is 
waived and is not recovered, or is compromised.  38 C.F.R. 
§ 21.3045(i).  If the overpayment is discharged in bankruptcy 
or is waived and is not recovered, the charge against 
entitlement will be at the appropriate rate for the elapsed 
period covered by the overpayment (exclusive of interest, 
administrative costs of collection, court costs and marshal 
fees).  38 C.F.R. § 21.3045(i)(1).  

Generally, any portion of an indebtedness resulting from 
participation in benefits programs administered by VA which 
has been recovered by the U.S. Government from the debtor may 
be considered for waiver, provided the debtor may be 
considered for waiver, provided the debtor requests waiver in 
accordance with the time limits of 38 C.F.R. § 1.953(b).  If 
collection of an indebtedness is waived as to the debtor, 
such portions of the indebtedness previously collected by VA 
will be refunded.  In the event that waiver of collection is 
granted for either an education, loan guaranty, or direct 
loan debt, there will be a reduction in the debtor's 
entitlement to future benefits in the program in which the 
debt originated.  38 C.F.R. § 1.967 (2008).  

In the present case, a review of the record reveals that the 
appellant's debt was waived and was not recovered.  The 
charge against entitlement was at the appropriate rate for 
the elapsed period covered by the overpayment.  Entitlement 
reduction based on the grant of waiver of recovery of 
overpayment of DEA benefits was appropriate.  For these 
reasons, the Board finds that the appellant's claim lacks 
legal entitlement under the applicable provisions.  As the 
law is dispositive, the claim must be denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  Moreover, because the law, 
rather than the facts of the case, is controlling, the 
provisions of 38 U.S.C.A. 
§ 5107(b) are not for application.  

In making this determination, the Board recognizes that the 
appellant is concerned that the charge against entitlement 
will result in his having to repay the debt, which was 
created and has been fully waived by the RO, at a future 
date.  However, the charge against entitlement pertains to 
the appellant's period of eligibility and does not affect the 
grant of waiver for his debt.  Under VA regulation, there 
shall be no collection of an overpayment, or any interest 
thereon, which results from participation in a benefit 
program administered under any law by VA when it is 
determined by a RO Committee on Waivers and Compromises that 
collection would be against equity and good conscience.  
38 C.F.R. § 1.962 (2008).  Thus, there is no indication by 
the facts presented in this case that the appellant will be 
required to repay his debt in the future.     


ORDER

The appeal is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


